Citation Nr: 1007405	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-19 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee (previously 
diagnosed as internal derangement with limitation of motion).

2. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee (previously 
diagnosed as internal derangement with limitation of motion).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1997 to August 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston Texas.

In October 2009, the Veteran appeared via video at a hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his notice of disagreement dated in March 2006, the 
Veteran stated he used pain medication that had been 
prescribed by the Rove Medical Clinic, a private pain 
management clinic located in Orange, Texas.  VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim. 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009).  This duty includes obtaining 
pertinent medical records identified by the veteran. 38 
U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009).  As the Rove 
Medical Clinic treatment records of the Veteran are 
potentially relevant to his claim, they must be obtained 
prior to any adjudication by the Board.  However, the Veteran 
is put on notice that because such records are private, and 
VA may not obtain them without his expressed written consent, 
his cooperation is required for this development to be 
afforded him.  In the alternative, the Veteran retains the 
right to obtain such evidence and submit it to VA directly. 

In a statement dated in December 2007, the Veteran made 
reference to a MRI for his right knee and that he will send 
copies to VA from his primary care physician.  He did not 
identify the physician.  The file does contain a copy of a 
January 2008 MRI from Radiology Associates of San Antonio, 
P.A. and January 2008 records from Dr. Wagdy S. Rizk of the 
Beaumont Bone & Joint Institute, P.A.  Dr. Rizk also wrote a 
letter to "Dr. Cummings," but no further identification is 
noted.  It is unclear to the Board if Dr. Rizk, a physician 
from the Rove Medical Clinic, Dr. Cummings, or some other 
physician is the primary care physician that the Veteran 
referred to in his December 2007 statement.  It is also 
unclear whether the Veteran provided VA with all of the 
records from Dr. Rizk and Radiology Associates of San 
Antonio, P.A. A complete set of those records would appear to 
be pertinent to the current appeal.  Thus, a remand is 
required for VA to directly obtain the records from Dr. Rizk, 
Dr. Cummings, and Radiology Associates of San Antonio, P.A. 

At his hearing, the Veteran submitted a written consent 
authorizing the Sabine Neches Private Clinic in Evadale, 
Texas to release copies of treatment records from 2003 to the 
present to VA.  It appears, however, that no attempt has been 
made to obtain the records of the Sabine Neches Private 
Clinic because the original written consent is still in the 
file and no records of the clinic are associated with the 
file.  Those records would appear to be pertinent to the 
current appeal and a remand is required to obtain those 
treatment records.

The Veteran has undergone two VA examinations in November 
2005 and July 2007.  Dr. Rizk's records indicate a right torn 
medial meniscus was diagnosed in January 2008, but there is 
no medical evidence explaining the significance of this 
diagnosis, including whether it was caused by, aggravated, 
otherwise related to the degenerative joint disease of the 
right knee or service.  Also, the Veteran testified that his 
disability has gotten worse since the last examination in 
July 2007.  In addition, the Board notes that although the 
examiner noted the Veteran experienced pain and weakness 
during range of motion testing, the examiner did not record 
the point at which pain begins and ends.  Stated another way, 
the examiner did not express the Veteran's pain in terms of 
degrees of additional limitation of flexion or extension.

Where the record does not adequately reveal the current state 
of a claimant's disability, the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  VA is also obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009).  
Thus, a new VA examination is required to determine the 
current impairment resulting from the Veteran's service-
connected disability of each knee.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he identify and 
provide the complete names and address of any private 
care providers, as well as the approximate dates of 
treatment for both his right and left knees, to include 
the Rove Medical Clinic, Radiology Associates of San 
Antonio, P.A., Dr. Cummings, Dr. Wagdy S. Rizk of the 
Beaumont Bone & Joint Institute, P.A., and the Sabine 
Neches Private Clinic.  Inform the Veteran of the need 
to complete VA Form 21-4142 for any private medical care 
providers who may possess additional records.  

After securing any necessary authorizations or medical 
releases, request and associate with the claims file any 
additional medical treatment reports from all sources 
identified whose records have not previously been 
secured.  Also, notify the Veteran that he may obtain 
the relevant evidence himself and send it to VA.  If any 
medical treatment records indicated by the Veteran are 
not available, or he fails to authorize VA to obtain 
them on his behalf, that fact should be noted for the 
claims file.  If the records do not exist or further 
efforts to obtain the records would be futile, notify 
the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA orthopedic examination 
to determine his current degree of disability resulting 
from his degenerative joint disease of the left knee and 
degenerative joint disease of the right knee.  The 
claims file and a copy of this remand must be made 
available to the examiner and the examiner should 
indicate in his/her report that these records were 
reviewed.  All clinical observations and findings should 
be reported in detail.  Any indicated tests, including 
X-rays if indicated, should be accomplished. 

The examiner must also report the presence or absence of 
the regulatory criteria, to include the following:  The 
examiner should indicate complete range of motion in 
degrees for each knee and whether the Veteran 
experiences additional functional loss as a result of 
painful joint motion, instability, weakness, or lack of 
endurance of either knee joint.  To the extent possible, 
the functional impairment due to pain, 	incoordination, 
weakened movement, and excess fatigability should be 
assessed in terms of additional degrees of limitation of 
motion.  Stated differently, the examiner should note at 
what point does pain or any other factor limit motion.  
The examiner should also indicate, if appropriate, the 
presence and severity of any neurological impairment or 
any lateral instability, laxity, or recurrent 
subluxation of either the left or the right knee.  Any 
other impairment related to the Veteran's knee 
disabilities should also be noted for the record.  The 
clinical findings and reasons upon which any opinion is 
based should be clearly set forth.

The examiner is also asked to describe: a). the effects 
of the knee disability on the Veteran's occupational 
functioning and daily activities; b). the clinical 
significance of the findings of the MRI in January 2008, 
demonstrating a tear of the medial meniscus.

3. After the requested development has been completed, 
undertaking any additional development deemed 
appropriate, and giving the appellant full opportunity 
to supplement the record, re-adjudicate the Veteran's 
pending claims of entitlement to increased ratings for a 
left and right knee disability, in light of any 
additional evidence added to the record.  If any benefit 
sought on appeal remains denied, the Veteran and his 
representative should be furnished with a supplemental 
statement of the case (SSOC) and give them an 
opportunity to respond before returning the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


